(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por cuanto, la ley autorizando la expedición de autos inhibitorios es en general para los casos en que la causa *991original o algún incidente surgido en nn pleito no es de la competencia del tribunal a quo, sino de la de otro' tribunal (Leyes de 1904, página 122), y no procede para determinar si un juez está en el debido ejercicio de sus funciones.
Pob cuaNto, este tribunal está inclinado a creer que un juez debidamente nombrado ejerce sus funciones basta que su sucesor baya sido calificado, criterio que está sostenido por State ex rel. Eberle v. Clark, 52 L.R.A. (N. S.) 912, y 33 C. J. 942, nota 95.
Pob cuanto, si existiera duda de1 que fuera un juez de jure nos inclinamos a creer que siempre lo sería de facto por ejercer su cargo bajo condiciones que le dan color de auto-ridad.
Pob tanto, no ba lugar a expedir el auto inhibitorio soli-citado.